DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered but they are not persuasive. The applicant argues:
a) In response, it is respectfully submitted that, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Accordingly, written description is about whether the skilled reader of the disclosure can recognize that what was claimed corresponds to what was described. Alcon Research Ltd. y. Barr Labs, Inc., 745 F.3d 1180, 1191 (Fed. Cir. 2014). Additionally, the subject matter of the claim need not be described literally (.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. (Remarks, pg. 2). 
incorporates by reference the teachings of U.S. Patent Nos. 4,959,816, 5,614,906, 6,225,938, and 4,023,887. These incorporated patents describe that IR codes are used to command functional operations of controllable devices. Furthermore, the subject application describes selecting an IR command for causing a television to perform the function of tuning to a favorite channel, G) 0042 and Fig 10)
Accordingly, because one skilled in the art can reasonably conclude that the inventor had possession of the claimed “infrared code” based on at least the above description related to IR commands and because the fact that the subject application does not mention “infrared code” is of no consequence, it is respectfully submitted that the rejection of the claims under 35 U.S.C. § 112, must be withdrawn. (Remarks, pg. 3).

c) As to the claimed “program guide,” it is respectfully submitted that, to one of skill in the art, a “listing of broadcast media” would be recognized as a 

d) As to the claimed “location identifier,” the subject application describes that geographical region information, i.e., a location identifier, is used to assign selected commands to a listing of the most popular media. In particular, the subject application describes that favorites keys are keys in the key matrix of the controlling device that have been designated by a provider for use in controlling favorite operations of a target device, e.g., to cause a device to tune to a favorite channel. The subject application describes that the geographical region in 
Accordingly, because one skilled in the art can reasonably conclude that the inventor had possession of the claimed “location identifier” based on at least the 
above description related to using a geographic location to identify a service provider to thereby select commands for causing a device to tune to channels 
represented by entries in a listing of broadcast media, it is respectfully submitted that the rejection of the claims under 35 U.S.C. § 112, 9 1, must be withdrawn. (Remarks, pg. 4).

e) In summary, because one skilled in the art can reasonably conclude that the inventor had possession of the claimed using of a program guide and a location identifier  to determine a channel on which a favorite channel is being broadcast, i.e., describes that a television function identifier is determined by determining a channel
 number, as well as the claimed selecting of an IR command to cause a television to tune to that determined channel number when a corresponding favorite key is 
activated, i.e., selecting an IR code based on the television function identifier determined by use of the service provider identifier determined using a location 
identifier, it is respectfully submitted that the rejection of the claims under 35 U.S.C. § 112, 4 1, must be withdrawn. (Remarks, pg. 5).

f) It is further respectfully submitted that, because the subject application is in full compliance with the requirements of 35 U.S.C. § 112, 4 1, the AIA  indicator 
must be changed back to “NO.” In addition, because the subject application is entitled to the benefit of the filing date of its earlies filed parent application,
 the rejection of the claims base upon the later filed US 8.982,285 must be withdrawn. (Remarks, pg. 5).



Examiner’s Response 
a) As was indicated in the previous Office Action, while the examiner agrees that “the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement,” in this case, the instant specification fails to disclose, for example, a program guide to determine television function identifier. The specification in pages 13-17 discloses configuration application including brand and/or model information. However, configuration of favorite channels, as described or discussed on page 16 for example, does not constitute disclosing program guide to determine television function identifier based on the television service provider identifier, as the claim now recites.  Nor does the specification in pages 13-17 (as indicated by the applicant) disclose IR code module, the IR code module to select the infrared code based on the television function identifier. Storing command codes in a database (step 804, Fig.8) and searching and loading those codes, is not same as the IR code module selecting the infrared code based on the television function identifier. Therefore, the argument equating configuration of favorite channels and storing command codes in the database to the claimed a program guide to determine television function identifier based on the television service provider identifier and the IR code module selecting the infrared code based on the television function identifier, is unpersuasive because nowhere does the a program guide to determine television function identifier based on the television service provider identifier, and selecting the IR code based on the television function identifier. 

b) Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is noted. Applicant however has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 35 U.S.C. 120 and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 12/490,978, 12/421,065, 11/340,442, 10/288,727, 60/344,020, 60/344,774 and 61/076,226 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 12-16 are not entitled to the benefit of the prior applications.

 “listing of broadcast media” is not the same as the term “program guide” which is the well-known term in television broadcasting art. The phrase a “listing of broadcast media” may be interpreted in different ways including as radio, Internet and other similar medium that broadcast in the air, or a list of names of companies or businesses that broadcast some of these programs, not necessarily, however, a television program. 

d) Similarly, “geographical region information” cannot be equated to “location identifier.” A geographical region information could be any information including the name of the region; while a location identifier is specifically given as a unique identification (ID) to identify the location of a specific area. The name of a region, such as North West (NW), for example, which may be a geographical region information for NW of a city or state, is not the same as the location identifier (ID) in the context of broadcasting systems.  

e) See responses in parts (a)-(d), above. 

he subject application is not in full compliance with the requirements of 35 U.S.C. § 112, 4 1, and the AIA  indicator remains “Yes.” For applicant’s convenience, the response that was given in the previous office action has been included here as shown below:

AIA  FITF no benefit to claim filed prior to 3/16/13 and AIA  INDICATOR CHANGE
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to prior filed applications identified above with the earliest filing date of 12/20/2001.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application. Since there is a verbatim copy of the claims in the parent and claims are part of the written description, the instant application should have the benefit of the parent application 15/053,323 (filed on 2/25/2016). However, since the written description in the “grand–parent” application 12/490, 978 does not include the 12 as identified above lacks support in the parent, provisional applications and thus the effective filing date of at least one claim in the application appears to be 2/25/16.
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).

Hence, applicant’s arguments are unpersuasive and the Office Action has been made final.

Claims 12-16 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
 The specification fails to disclose: an infrared code, an IR code module, the IR code module configured to select the infrared code based on the television function identifier, and a program guide module, the program guide module configured to determine a television function identifier based on the television service provider identifier. There is no mention, let alone a discussion or a description, of an IR code, a program guide, location identifier. Therefore, claim 12 as a whole is not taught by the specification as originally filed in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention. 


Claims 12-16 are again rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wade, US 8,982,285.
Regarding claim 12, a system for making a selection for a channel control system through a computing device (col. 5, lines 20-25; API 110, Fig.2), the system comprising:
a non-transitory computer-readable storage medium storing executable modules (computer program product, claims 17-27) including:
a configuration module, the configuration module configured to receive configuration information including model information associated with the channel control system (a configuration module 230, claim 12; col. 5, lines 48+; 305, Fig.3);
a location module, the location module configured to determine a location identifier for the computing device in response to receiving a request from the computing device for an infrared code to perform a television function on the channel control system (location module 250, claim 12; 320,Fig.1; col. 6, line 1)
a service provider module, the service provider module configured to determine a television service provider identifier based on the location identifier (a service provider module 260, claim 12; and at least col. 6, line 17).
a program guide module, the program guide module configured to determine a television function identifier based on the television service provider identifier (a program guide module 270, claim 12; and col. 6, line 42); and
an IR code module, the IR code module configured to select the infrared code based on the television function identifier, the infrared code configured to perform the television function on the channel control system; and a processor for executing the modules (an IR code module 280, claim 12; and col. 6, line 60+).

13, the system of claim 12, wherein the infrared code is specific to the channel system associated with the configuration information (an IR code module 280, claim 12; col. 6, line 60+; see also claim 13).

As to claim 14, the system of claim 12, wherein the location identifier is determined based on an internet protocol address associated with the computing device (location module 250, claim 12; 320, Fig.1; col. 6, line 1+).

As to claim 15, the system of claim 12, wherein the service provider module determines the television service provider identifier from a set of television service provider identifiers based on an association of the television service provider identifier with a television service provider operating at the location associated with the location identifier (a service provider module 260, claim 12; col. 6, line 17+).

As to claim 16, the system of claim 12, wherein the program guide module determines the television function identifier based on electronic program guide information associated with the television service provider identifier (program guide module 270, claim 12; and col. 6, line 42).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
November 19, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422